10/02/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0460




                            SUPREME COURT NO. DA 20-0460
                                 ______
 In re the Marriage of:                          )
                                                 )
 DAVINA ATTAR-WILLIAMS,                          )
                                                 )
                                                 )                   ORDER
               Petitioner/Appellant,             )
                                                 )
        and                                      )
                                                 )
                                                 )
 STEVEN THOMAS WILLIAMS,                         )
                                                 )
               Respondent/Appellee.              )
                                                 )
                                                 )
                                            ___________                  __________________

       On September 28, 2020, Appellant Davina Attar-Williams moved this Court to waive

enforcement of the appellate mediation requirement set forth by Rule 7 of the Montana Rules of

Appellate Procedure. Appellee opposes the motion.

       IT IS ORDERED that the motion to waive mediation is GRANTED.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     October 2 2020